DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# JP 2010-023265A ; (Application# JP2008-184651)).
Aoyama et al. discloses:
1. A set (see Abstract) comprising: a water-based ink for ink-jet recording including a dye ([0113]-[0116]) and water ([0114]); and 
a treatment agent (treatment liquid; see Abstract) including a cationic polymer emulsion which includes a cationic polymer including a urethane structure (cationic polyurethane resin; [0050]; [0082]).
The Examiner draws particular attention to the Applicant that "Aoyama et al. does address a cationic polymer in reaction solution, dye in ink composition,  it teaches a laundry list of possible dye and cationic polymer. The format in which Aoyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Aoyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the dye, cationic polymer from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The set according to claim 1, wherein the dye includes at least one of a direct dye and an acidic dye ([0116]).
3. The set according to claim 1, wherein a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent is in a range of 2.5% by mass to 20% by mass (0.5% to 15%; [0083]).
4. The set according to claim 3, wherein the solid content amount of the cationic polymer emulsion in the entire amount of the treatment agent is in a range of 4% by mass to 20% by mass (1% to 10%; [0083]).
5. The set according to claim 1, wherein the cationic polymer includes an ester-based urethane structure ([0082]).
6. The set according to claim 1, wherein the treatment agent further includes a humectant ([0099]).
7. The set according to claim 6, wherein the humectant includes a polyvalent alcohol ([0099]).
8. The set according to claim 7, wherein the polyvalent alcohol is propylene glycol ([0099]).
9. The set according to claim 1, wherein the treatment agent further includes at least one of a cationic surfactant and a nonionic surfactant ([0129]).
10. The set according to claim 1, wherein the treatment agent further includes a cationic surfactant and a nonionic surfactant ([0127]; [0129]).
11. The set according to claim 1, wherein the cationic polymer further includes at least one of an acrylic structure and a styrene structure ([0127]; [0129]).
12. The set according to claim 1, wherein the dye includes at least one selected from the group consisting of: an azo dye, an anthrapyridone dye and a phthalocyanine dye ([0113]-[0116]).
13. The set according to claim 1, wherein the treatment agent further includes a water-soluble organic solvent which consists essentially of propylene glycol ([0099]).
19. A recording method for recording on a recording medium which is fabric or recording paper by using the set as defined in claim 1, the recording method comprising, in a case that the recording medium is the fabric: applying the treatment agent to the fabric; and jetting the water-based ink onto the fabric by an ink-jet system (figure: 1-6; see claims: 1-11; [0151]-[0154]).
20. The recording method according to claim 19, wherein in the case that the recording medium is the fabric, the recording method further comprising, after applying the treatment agent to the recording medium, drying the fabric at a temperature in a range of 130°C to 220°C (40 to 150 °C; [0164]).


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# JP 2010-023265A).in view of Nishimura et al. (# US 2011/0242199).
Aoyama et al. discloses all the limitation of ink set and recording method except:
14. The set according to claim 1, wherein the treatment agent substantially does not include a cationic polymer emulsion which includes a cationic polymer not including urethane structure.
15. The set according to claim 1, wherein a solid content amount of a cationic polymer in an entire amount of the water-based ink is not more than a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent.
16. The set according to claim 15, wherein the water-based ink does not substantially include the cationic polymer.
17. The set according to claim 1, wherein the treatment agent further includes a glycol-based water-soluble organic solvent of which boiling point is not more than 200°C; and a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the water-based ink is not more than a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the treatment agent.
18. The set according to claim 17, wherein the water-based ink does not substantially include the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C.
Nishimura et al. teaches that to have the high quality printed image, 
14. The set according to claim 1, wherein the treatment agent substantially does not include a cationic polymer emulsion which includes a cationic polymer not including urethane structure ([0032]-[0034]).
15. The set according to claim 1, wherein a solid content amount of a cationic polymer in an entire amount of the water-based ink is not more than a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent ([0031]-[0063]).
16. The set according to claim 15, wherein the water-based ink does not substantially include the cationic polymer ([0051]).
17. The set according to claim 1, wherein the treatment agent further includes a glycol-based water-soluble organic solvent of which boiling point is not more than 200°C; and a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the water-based ink is not more than a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the treatment agent ([0091]).
18. The set according to claim 17, wherein the water-based ink does not substantially include the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C ([0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Kato et al. by the aforementioned teaching of Nishimura et al in order to have the high quality bleed free printed image. 



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/27/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853